Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter The full scope of claim 1 is insufficiently enabled by the specification.  Based on the broadest reasonable interpretation of the claim, the antenna is limited to receiving a millimeter wave signal and subsequently estimating the angle of departure.  The specification does not enable any manner of estimating an angle of departure of a device based solely on the reception of a millimeter wave signal.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). It is the specification and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1283.  Essential subject matter is missing from the broadest reasonable interpretation, and after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to determine an “angle of departure” (supposedly associated with the device) from the mere reception of a signal.  As embodied in each of the independent method and product claims, the essential is set forth therein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, the language related to estimating the “angle of departure from the millimeter wave” is indefinite and misdescriptive in its broadest reasonable interpretation since the uniform circular array is limited to a received signal which would represent an angle of arrival and as such the scope of the claim language is not clearly and distinctly set forth.
In the claimed subject matter, see for example claims 2, 10, and 16, the applicant refers to both ϴs and φs as “azimuths of beam of the millimeter wave.”  It is unclear how a received signal has two different azimuths.  Thus, the language is not understood and lacks clarity.
Claim 2 is additionally indefinite since the apparatus is directed to the device (e.g. 1 in FIG. 1) but sets forth a limitation directed to sending “a millimeter wave signal to a measurement device by the uniform circular array antenna to make the measurement device determine a first angle of arrival.” It is unclear whether the applicant intends this to represent a limitation or not.  However, in view of the fact that the claim is directed to the device, the operations of components remote from the device, i.e. the measurement device, do not represent a limitation of the device.  As such, the language associated with a measurement device determining a first angle of arrival does not clearly and distinctly define the subject matter.
In claims 2, 10 and 16, the language “set the phase . . . to form a first/second antenna” and “acquire the millimeter wave signal . . . by the first/second antenna” are misdescriptive and indefinite. The terminology “antenna” is previously associated with one of the elements of the uniform circular array, thus describing an output pattern of the uniform circular array as forming an “antenna” is contradictory to the claim language and does not clearly and distinctly define the subject matter.  Furthermore, the claims define setting a phase of each antenna but it is unclear the first signal power is the first signal of a sum pattern” is indefinite/misdescdriptive since it is unclear what the language is intended to suggest.  Similarly, the language “the second signal power is the second signal of a different pattern” is indefinite/misdescriptive since it is unclear what the language is intended to suggest.  The language with respect to “a coordinate of a horizontal axis/vertical axis” of the array lacks clarity since no coordinate system is previously defined and it is unclear what is meant by a coordinate of an axis. Thus, the claims lack clarity.
In claim 4, the language “based on the system requirement” is indefinite since it is unclear what the metes and bounds of such encompass. The claims do not set forth any system requirements or what they are intended to represent.
In claim 5, it is unclear what a “lock-phase circuit” represents or what the metes and bounds encompass.  It is unclear if this is supposed to refer to a PLL or something else. The specification is limited to a single use in the specification and merely states “an oscillator with a lock-phase circuit.”  This is not conventional or known language of the art.
The claims (as well as the specification) refer to an “upper (204)/down (304) inverter.” See for example, claims 6-8. It is not understood what the scope of such encompasses.  An “inverter” converts DC electricity to AC electricity and it is not understood how such is used in a transmitter or receiver.  This is not conventional or known language of the art. Thus, the language is indefinite for failing to clearly and distinctly define the subject matter.
In claim 8, the language “the magic tee coupler comprises two second inputs and two second outputs, the first output of the switch module connects to one of two second inputs of the magic tee coupler, and the other second inputs of the magic tee coupler connects to the down inverter, the two second outputs of the magic tee coupler connects to the transceivers . . .” fails to clearly and distinctly set forth the subject matt that the applicant regards as the invention. It is unclear based on the claim language what structural relationships are defined.  The language is so confusingly written that ne meaning is discernible.
In claim 9, it is unclear what is meant by “quantity of the power dividers 112.”  The claims appear to be misdescriptive since it is unclear how the relationships between the quantities are effected.  If n=3 (its minimum value), there are 6 antenna elements (2 x 3).  Similarly, there are six power dividers (23-1 + 23-2 = 22 +21 = 4 + 2).  
In claim 10, the language “sending a millimeter wave signal . . . to make the measurement device determine a first angle of arrival (AOA)” lacks clairty since it is ambiguous.  It is not clear whether the language associated with “to make the measurement device determine a first angle of arrival” represents a positive recitation of a step performed as part of the method or whether this represents some possible intended use.  
Claim 16 is indefinite for failing to clearly and distinctly define the subject matter.  The preamble is misdescriptive since it appears to suggest that the instructions can be executed by a device or a measurement device.  However, the steps of setting the phase for generating different patterns and the calculation of the angle of departure are not disclosed as being performed by a measurement device.  Thus the language fails to clearly and distinctly define the subject matter.  Moreover, the storage medium is associated with a device, thus dependent claims 17-20 which relate to additionally encompassing steps performed by the measurement device are misdescriptive and unclear since it is not evident how the storage medium with instructions can be processed and used simultaneously at both the device and the measurement device.  Thus, the claims are indefinite.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the xi and yi coordinate system defining the antenna elements must be shown or the feature(s) canceled from the claim(s). Additionally, the magic tee coupler having two inputs and two outputs, as is described by the language in claim 8, is required to be shown in the drawings.  The subject matter of claim 9 is required to be shown since it is not evident; if n=3 (the minimum value), there are six antenna elements and supposedly six power dividers (23-1 + 23-2 = 22 +21 = 4 + 2).  It is unclear how this structural arrangement is effected.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abramov et al  (7,162,273) in view of either one of Chen et al (20080117105) or Grau Besoli et al (8,085,199).
Abramov et al  (7,162,273) disclose a dynamically optimized smart antenna system for a wireless communications network comprising an antenna 12, being any of various conventional antennas apparent to the person skilled in the art (2:53+),including a phased array antenna. During the scanning of a direction-agile antenna 65, polling requests are transmitted repeatedly until the master device 51 receives a response to the polling request by one of the slave devices. If a slave device 53 is the one intended to establish a wireless data link with the master device 51, then the direction-agile antenna 67 of the slave device 53 is directed toward the direction-agile antenna 65 of the master device 51, and a response is transmitted from the slave device 53 to the master device 51 to accomplish a handshake signifying the establishment of a wireless data link between the master device 51 and the slave device 53 (4:56+). When the response to the polling request is detected by the master device 51, the direction-agile antenna 65 of the master 
Chen et al disclose the conventionality of a phased array antenna to ascertain a direction of a device and to subsequently steer a beam in the direction using conventional monopulse processing, i.e. sum and difference processing. Grau Besoli et al disclose the determination of an angle of arrival of a received signal and the subsequent transmission in an angle of departure corresponding thereto on the basis of monopulse signal processing using phase shifters and a 
It would have been obvious to one having ordinary skill in the art to modify Abramov et al by substituting the well known monopulse processing techniques, shown to be conventional and well-known by each of Chen et al and Grau Besoli et al, to determine the optimal direction of arrival of a signal from a wireless communication device in order to steer a directional signal in the transmit direction thereto since simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The combination of prior art documents showing processing of a phased array antenna using monopulse processing using sum and difference beams teach and/or suggest the claimed subject matter to skilled artisan.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraiem et al (6,370,369) in view of either one of Chen et al (20080117105) or Grau Besoli et al (8,085,199).
Kraiem et al disclose a communication system between a wireless communication terminals MT1, MT2 wherein a conventional beam training is effected including transmitting an omni-directional signal from the first terminal; receiving the signal at the second terminal in order to identify a best receiving antenna wherein the best receiving antenna (x) is identified at the second mobile terminal (15) by switching all its directional antennas (21 to 28) and its omni-directional antenna (20) into its receiving path and measuring the received signal quality, e.g. the received signal strength; using the directional antenna (x) of the second network device (15) which is identified as best receiving antenna, it is then used for transmission (and reception of data transfer with the first network device (1)); the second network device (15) also transmits a pre-defined calibration signal to the first network device (1) which repeats a similar switching and measuring procedure with its directional antennas (11 to 14) and its omni-directional antenna (10) to identify its best receiving antenna (y). While the omni-directional antenna of a network device is preferably separate from the directional antennas, it is also possible that said omni-directional antenna is built by a parallel connection of several or all of said directional antennas (2:25+). Kraiem et al differ from the claimed apparatus since the specific claimed antenna/receiver design for the first antenna using monopulse processing is not specified.
Chen et al disclose the conventionality of a phased array antenna to ascertain a direction of a device and to subsequently steer a beam in the direction using conventional monopulse processing, i.e. sum and difference processing. Grau Besoli et al disclose the determination of an angle of arrival of a received signal and the subsequent transmission in an angle of departure corresponding thereto on the basis of monopulse signal processing using phase shifters and a Butler matrix (i.e. power combiners/dividers and hybrids), see for example FIGs, 20 and 21 and the support thereof.
It would have been obvious to one having ordinary skill in the art to modify Abramov et al by substituting the well known monopulse processing techniques, shown to be conventional and well-known by each of Chen et al and Grau Besoli et al, to determine the optimal direction of arrival of a signal from a wireless communication device in order to steer a directional signal in the transmit direction thereto since simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. The combination of prior art documents showing processing of a phased array antenna using monopulse processing using sum and difference beams teach and/or suggest the claimed subject matter to skilled artisan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schuss et al (5276452) disclose a circular antenna array for a radar, thus both transmitting signals and receiving signals to and from a target/device, comprising a plurality of antennas 11, a respective plurality of transceivers 12, a plurality of dividers 14, and a beamformer 15 further comprising a plurality of combiners/dividers 24 (e.g. FIG. 7) in combiner 16 for generating a sum power signal 22 and in combiner 18 for generating a difference power signal 20.  The phase applied is a function of the coordinate position of an antenna in the array (e.g. 6:1-26) in order to steer a beam in the direction of a target device. A system controller 60 generates control for the phase shifters and the selection of the beam angle.
Liu (20070135167) discloses a system and method for controlling an antenna array including a plurality of antennas coupled to an analog subsystem and digital subsystem.  The 
Rouphael et al (6400317) disclose a method and apparatus for controlling an antenna in a communications network including a station A and a station B wherein station A transmits a signal and station B receives the signal and measures a signal quality metric for a plurality of directional angles. Once all of the directions of coverage have been completed, station B sends a signal to station A reporting signal quality metric information.  By being able to direct transmission more or less toward the base station 160, and by being able to directively receive signals originating more or less from the location of the base station 160, the antenna apparatus 100 reduces the effects of intercell interference and multipath fading for the mobile subscriber units 60 (7:3+).  The system comprises a plurality of antennas (e.g. 101, 102, 103, 104 and 105) some of which may be arranged at the four corners of a square (and thus forms a circle) which are coupled to weight control components (e.g. 111, 112, 113, 114, and 115) for adjusting phase, amplitude or both (and thus meet the scope of the claimed “transceivers”), a splitter/combiner network 120, a transmitter/receiver 130 and a controller 140.  The weight control component settings used for transmission of signals over the reverse link 170 (i.e. angle of departure) also cause the elements 101 to 105 to optimally receive forward link signals 180 (i.e. angle of arrival) transmitted from the base station 160, and reduce the reception of signals from other adjacent base stations.  According to FIG. 3, at a step 302 the station A (e.g. the device) transmits a 
Katz (20010024173) discloses a system and a method of improving the quality of a radio connection in a cellular radio network, comprising a base station system, a subscriber terminal and a bidirectional radio connection between the base station system and the subscriber terminal The bidirectional radio connection (170) using a directional antenna beam (304) is provided between the base station system (126) and the subscriber terminal (150). In the method, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646